Gregory, C. J.
This was a suit by the assignee against the maker, on a promissory note payable to one Jones.
The defense was failure of consideration, payment to J ones before notice of the assignment, and breach of covenants in a deed executed by Jones and wife to the defend*123ant for real estate, the purchase-money of which was the sonsideration of the note.
G. Holland and C. C. Binkley, for appellant.
N. R. Lindsay and J. A. Lewis, for appellee.
Eeply by way of estoppel, that at the time the plaintiff was negotiating for the note, he called on the defendant to know if he had any defense to the note, and that the latter told the former he had not, and that the note was all right, and that he would pay it. The issues were submitted to the court; finding for the plaintiff for the amount of the note, including the interest; motion for a new trial overruled.
It is claimed in argument, that the evidence does not sustain the finding.
"Whatever we might think of the weight of the evidence, the finding is not so clearly wrong as to authorize this court, under the rule of law on this subject, to interpose.
The only other question presented by the argument for the appellant is, that the amount claimed in the complaint was only $1,400, whilst the amount found was $1,436.84, and therefore erroneous.
This point was met, and decided adversely to the appellant, in Webb v. Thompson, 23 Ind. 428.
Judgment affirmed, with costs.